Opinion issued November 21, 2012.




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-11-00347-CR
                             ———————————
                    BRENT CORWIN BULLOCK, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee



           On Appeal from the County Criminal Court at Law No. 7
                            Harris County, Texas
                        Trial Court Case No. 1695910



                                    OPINION

      Brent Corwin Bullock pled guilty to the misdemeanor offense of driving

while intoxicated. In a single issue, he challenges the trial court’s pretrial ruling on

his motion to suppress evidence. We affirm.
                                    Background

      Officer Jordan of the Houston Police Department pulled Bullock over after

witnessing Bullock change lanes several times by “gradually . . . drift[ing]” from

the far left lane, into the middle lane, and then into the far right lane without

signaling. Jordan suspected that Bullock might be intoxicated from the nature of

his driving. This suspicion grew stronger when it took Bullock an unusual length

of time to pull over after Jordan turned on his emergency lights.

      The traffic stop began at 1:02 a.m. Before approaching the vehicle, Officer

Jordan ran the vehicle’s license plate through the system. He estimated that it took

him a few minutes before he approached the vehicle. Upon approaching the

vehicle, Officer Jordan smelled alcohol. Jordan also noted that Bullock’s eyes were

“glassy” and “bloodshot.” When he requested Bullock’s driver’s license and proof

of insurance, he noticed that Bullock appeared disoriented and had difficulty

understanding the request. Bullock then unsuccessfully attempted to retrieve his

driver’s license and proof of insurance from his glove box. Jordan described

Bullock as “fumbling back and forth” in an effort to unlock the glove box, at one

point attempting to take the key out of the vehicle’s ignition while the vehicle was

still in drive. “[T]hen he reached back to the back seat as if he had forgotten. He

went back and forth for a while.”




                                         2
      Officer Jordan then asked Bullock to get out of his vehicle. Jordan estimated

that Bullock spent approximately a minute and a half attempting to open the glove

box and estimated the entire length of time he spent outside Bullock’s car before

asking Bullock to exit the vehicle as “2 or 3 minutes.” At 1:08 a.m., Jordan

requested dispatch of a DWI task force officer to the scene. After calling for a

DWI task force officer, Jordan asked Bullock a few questions about whether he

had consumed alcohol that evening and administered a field sobriety test—the

horizontal gaze and nystagmus (HGN) test—during which Bullock exhibited all

six signs of intoxication. Jordan testified that it took him “2 or 3 minutes” to

administer the HGN test and that he spent approximately ten to fifteen minutes

questioning Bullock. He stated that “[i]t took a little longer because [Bullock] had

some difficulty understanding questions.” After administering the test and

questioning Bullock, Jordan handcuffed Bullock and detained him in the backseat

of his patrol car. Jordan testified that he placed Bullock in the back of his patrol car

between 1:10 and 1:45 and that Bullock remained in the back of the patrol car for

“about 15 minutes or so.”

      At 1:25 a.m., the DWI unit advised Officer Jordan that the DWI task force

officer initially dispatched to the scene had been “preempted,” meaning that he had

been taken off the call and was no longer en route. Jordan then renewed the request

for dispatch of a task force officer, and at 1:32 a.m., DWI task force Officer Silman

                                           3
was dispatched to the scene. Officer Silman arrived at the scene at 1:45 a.m., at

which time Bullock was taken out of Jordan’s squad car so that Officer Silman

could conduct his investigation. Silman questioned Bullock and administered field

sobriety tests. After completing his investigation of Bullock, Officer Silman

arrested Bullock, at which time it was approximately 2:20 a.m.

      The State charged Bullock with the misdemeanor offense of driving while

intoxicated (DWI). Bullock filed a motion to suppress evidence obtained by the

State during his detention, which he contended was unreasonable in duration. The

trial court denied the motion to suppress. Bullock then pled guilty to DWI. The

trial court sentenced him to 180 days’ incarceration, probated for twelve months,

and assessed a fine of $300. The trial court certified Bullock’s right to appeal the

ruling on his motion to suppress, and this appeal followed.

                      Reasonableness of Detention Duration

      Bullock contends that his seventy-eight minute detention was unreasonable

in duration, and thus the trial court should have suppressed any evidence obtained

as a result of the detention.

A.    Standard of review

      In reviewing the trial court’s ruling on a motion to suppress evidence, we

apply a bifurcated standard of review. See Carmouche v. State, 10 S.W.3d 323, 327

(Tex. Crim. App. 2000). We review the evidence in the light most favorable to the

                                         4
trial judge’s ruling and give “almost total deference” to the trial judge’s

determinations of historical facts and rulings on mixed questions of law and fact

that depend on an evaluation of credibility and demeanor. Gonzales v. State, 369
S.W.3d 851, 854 (Tex. Crim. App. 2012); Carmouche, 10 S.W.3d at 327. But we

apply a de novo standard of review to the application of search and seizure law and

to mixed questions of law and fact that do not depend on credibility and demeanor.

Gonzales, 369 S.W.3d at 854; Carmouche, 10 S.W.3d at 327.

B.    Reasonableness of duration

      The Fourth Amendment prohibits unreasonable searches and seizures, and

this limitation is implicated by a law enforcement officer’s detention of motorists

during a traffic stop. See, e.g., Arizona v. Johnson, 555 U.S. 323, 326–27, 129 S.

Ct. 781, 784 (2009); Garcia v. State, 827 S.W.2d 937, 943–44 (Tex. Crim. App.

1992). A law enforcement officer may lawfully stop and detain a motorist who

commits a traffic violation. See Arizona, 555 U.S. at 327, 129 S. Ct. at 784;

Garcia, 827 S.W.2d at 944; Johnson v. State, 323 S.W.3d 561, 563 (Tex. App.—

Eastland 2010, pet. ref’d). A traffic stop generally constitutes an “investigative

stop” or a “Terry stop” under Terry v. Ohio, 392 U.S.1, 88 S. Ct. 1868 (1968). See

Johnson, 555 U.S. at 327, 129 S. Ct. at 784. But the length of the detention must be

reasonable in relation to the officer’s investigation; at some point, a detention may




                                         5
become too long in duration to be justified as an investigative stop. See United

States v. Sharpe, 470 U.S. 675, 683–88, 105 S. Ct. 1568, 1574–77 (1985).

      There is no bright line rule as to how long a traffic stop may reasonably

continue; instead, courts consider “whether the police diligently pursued a means

of investigation that was likely to confirm or dispel their suspicions quickly, during

which time it was necessary to detain the defendant.” Sharpe, 470 U.S. at 686–87,

105 S. Ct. at 1575–76; see United States v. Brigham, 382 F.3d 500, 511 (5th Cir.

2004) (en banc) (“There is . . . no constitutional stopwatch on traffic stops. Instead,

the relevant question in assessing whether a detention extends beyond a reasonable

duration is ‘whether the police diligently pursued a means of investigation that was

likely to confirm or dispel their suspicions quickly.’”) (quoting Shapre, 470 U.S. at

686, 105 S. Ct. at 1575); Kothe v. State, 152 S.W.3d 54, 65 n.42 (Tex. Crim. App.

2004) (quoting Brigham for same). In making this assessment, courts must “take

care to consider whether the police are acting in a swiftly developing situation” and

may not “indulge in unrealistic second-guessing” at alternative means by which the

police might have accomplished their objectives more efficiently or less

intrusively. Sharpe, 470 U.S. at 686–87, 105 S. Ct. at 1575–76. “The fact that the

protection of the public might, in the abstract, have been accomplished by ‘less

intrusive’ means does not, itself, render the search unreasonable.” Id. (quoting

Cady v. Dombrowski, 413 U.S. 433, 447, 93 S. Ct. 2523, 2531 (1973)).

                                          6
“[C]ommon sense and ordinary human experience must govern over rigid criteria.”

Belcher v. State, 244 S.W.3d 531, 539 (Tex. App.—Fort Worth 2007, no pet.)

(citing Sharpe, 470 U.S. at 685, 105 S. Ct. at 1575).

      Reasonableness under the Fourth Amendment is determined by balancing

the public interests served against the individual’s Fourth Amendment rights, and

courts therefore consider the legitimate law enforcement purposes served by

asserted delays in an officer’s investigative stop. See Sharpe, 470 U.S. at 685, 105

S. Ct. at 1575; Kothe, 152 S.W.3d at 63; Belcher, 244 S.W.3d at 539. During a

traffic stop, an officer may request information such as a driver’s license and

vehicle registration, and may conduct a computer check of that information. See

Kelly v. State, 331 S.W.3d 541, 549 (Tex. App.—Houston [14th Dist.] 2011, pet.

ref’d) (citing Kothe, 152 S.W.3d at 63); Johnson, 323 S.W.3d at 563 (citing Kothe,
152 S.W.3d at 63 and Parker v. State, 297 S.W.3d 803, 809 (Tex. App.—Eastland

2009, pet. ref’d)); Spight v. State, 76 S.W.3d 761, 766 (Tex. App.—Houston [1st

Dist.] 2002, no pet.). While the officer is awaiting a computer warrant check,

questioning about matters unrelated to the initial traffic stop does not violate the

Fourth Amendment because such questioning does not extend the duration of an

initial valid stop. Johnson, 323 S.W.3d at 563 (citing Parker, 297 S.W.3d at 809).

“Texas courts likewise have held that a delay in an officer’s required investigation

to confirm or dispel the officer’s suspicions of the suspect and a resultant

                                          7
prolonged detention is reasonable under the Fourth Amendment when the delay

furthers legitimate law enforcement purposes.” Belcher, 244 S.W.3d at 539 (citing

Hartman v. State, 144 S.W.3d 568, 573 (Tex. App.—Austin 2004, no pet.)).1

      We apply these standards to determine whether Bullock’s Fourth

Amendment rights were violated by an unreasonable detention by the police before

his DWI arrest.

      1.    Delay while waiting for DWI task force officer

      Bullock does not challenge Officer Jordan’s justification for stopping him

for failure to signal a lane change or Officer Jordan’s initial detention of him to

investigate a reasonable suspicion that he was intoxicated. But Bullock contends

that Officer Jordan’s investigation only accounts for ten to fifteen minutes of

Bullock’s seventy-eight minute detention and that the remaining time was an

unreasonable delay. The evidence does not support this contention.

      Officer Jordan’s testimony establishes that between 1:06 a.m., when Jordan

stopped Bullock, and 1:45 a.m., when Officer Silman arrived, Jordan performed

multiple tasks routinely performed by police in a traffic stop: he ran the license

plate of Bullock’s vehicle; he requested Bullock’s driver’s license and insurance

information, which Bullock was initially unable to provide because he was unable


1
      See also Smith v. State, No. 03–06–00085–CR, 2007 WL 700834, at *3–4 (Tex.
      App.—Austin Mar. 7, 2007, pet. ref’d) (mem. op., not designated for publication).

                                          8
to unlock his glove compartment; he requested that a DWI task force officer be

sent to the scene, and when the first DWI officer dispatched was preempted, he

renewed his request for a DWI officer; he asked Bullock to step out of the car after

Bullock showed signs of intoxication; he questioned Bullock about his activities

that evening, particularly any alcohol consumption; he performed an HGN test; he

assisted Bullock in unlocking the glove compartment so that he could retrieve his

driver’s license and insurance information; and he handcuffed Bullock and placed

him in the back of the patrol car.

      Jordan testified as to the timing of many of these tasks. He estimated that it

took him a few minutes to run the plates and that he spent another “2 or 3 minutes”

standing at Bullock’s car before asking Bullock to exit the vehicle—this includes

the time during which Jordan requested Bullock’s driver’s license and insurance

papers and Bullock attempted unsuccessfully to retrieve them from his glove

compartment. Jordan testified that his questioning of Bullock outside the car took

approximately ten to fifteen minutes. He also testified that it took him “2 or 3

minutes” to administer the HGN test, though it is unclear whether this time is

included within the approximately fifteen minutes Jordan spent questioning

Bullock outside of the vehicle.2 He estimated that the amount of time Bullock spent


2
      At one point Jordan testified separately about spending ten to fifteen minutes
      questioning Bullock and several minutes administering the test, but at another time
      Jordan testified that his investigation took between ten and fifteen minutes from
                                           9
in the back of his patrol car awaiting Officer Silman’s arrival was approximately

fifteen minutes. This is consistent with his other testimony, which specifically

accounts for up to approximately twenty of the thirty-nine minutes between Officer

Jordan’s initial stop and Officer Silman’s arrival. We therefore turn to whether a

delay of approximately fifteen minutes while waiting for a DWI task force officer

is reasonable in terms of both purpose and duration.

            a.     Legitimate law enforcement purposes

      Officer Jordan testified as to the reasons that he requested a DWI task force

officer to complete the DWI investigation on Bullock. He testified that it was

HPD’s general procedure for a patrol officer to call a DWI task force officer when

there was a possible DWI. He further testified that the police department was “very

shorthanded on patrol,” particularly at night, and thus they tried to use the DWI

unit whenever possible so that patrol cars would be available for their primary

responsibility of responding to service calls and emergencies. He also stated that

the DWI unit officers were more experienced in DWI investigations, were usually

able to conduct a DWI investigation more quickly than patrol officers, and had

primary responsibility for conducting DWI investigations.




      the time he got Bullock out of the vehicle, which would include the “few minutes”
      Jordan spent administering the HGN.

                                         10
      We conclude that the delay in Bullock’s detention furthered legitimate law

enforcement purposes—specifically, ensuring that an adequate number of patrol

cars are available to respond to emergency calls and utilizing a DWI unit that has

greater experience in investigating DWIs and can perform such investigations with

greater expediency. See Belcher, 244 S.W.3d at 539–41 (holding that delay while

awaiting arrival of DWI enforcement officer was for legitimate law enforcement

purposes because DWI officer was more experienced and could complete DWI

investigation faster); Hartman, 144 S.W.3d at 573–74 (holding that delay while

awaiting arrival of video camera to record DWI investigation, as per department

policy, was for legitimate law enforcement purposes).3

            b.     Reasonableness of length of delay

      When a traffic stop detention is prolonged by a reasonable delay to comply

with legitimate police policy, no Fourth Amendment violation has occurred. See

3
      See also Wilson v. State, No. 05-08-00802-CR, 2009 WL 4756562, at *2 (Tex.
      App.—Dallas Dec. 14, 2009, no pet.) (holding that legitimate law enforcement
      interests were served by local police officer’s delay while waiting for state police
      officer to arrive to conduct DWI investigation because state officers had more
      DWI experience and local officers needed to be available to respond to
      emergencies); Smith, 2007 WL 700834, at *3–4 (holding that delay while awaiting
      arrival of rookie officer for on-the-job training in DWI investigation was for
      legitimate law enforcement purposes); Dickson v. State, No. 03–06–00126–CR,
      2006 WL 3523789, at *3–4 (Tex. App.—Austin Dec. 6, 2006, no pet.) (mem. op.,
      not designated for publication) (holding that delay while awaiting arrival of DWI
      enforcement officer, even though officer who initiated the stop was qualified to
      perform DWI investigation, was for legitimate law enforcement purposes because
      DWI officer brought greater expertise to scene and could complete DWI
      investigation more rapidly).

                                           11
Belcher, 244 S.W.3d at 539; Hartman, 144 S.W.3d at 573.4 But the duration of the

delay must be reasonable in light of the law enforcement purposes served. Texas

courts of appeals that have reviewed delays for the same law enforcement purposes

at issue here—increased experience and expediency in conducting DWI

investigations and the need to have officers available to respond to emergency

calls—have found delays of twenty minutes or more were reasonable with respect

to the public policies served. See Belcher, 244 S.W.3d at 541–42 (holding twenty-

seven minute delay while waiting for DWI officer did not violate Fourth

Amendment).5 The delay here was approximately fifteen minutes—shorter than the

delays in these cases. Like the delay in Belcher, the delay here was reasonable in

light of the public policies served by the role of the DWI task force. See Belcher,
244 S.W.3d at 541–42.6

      2.    Duration of DWI task force officer’s investigation

      Bullock also asserts that “the record is silent as to . . . what [Officer Silman]

did for the 35 minutes that he was on the scene.” The record does establish that


4
      See also Smith, 2007 WL 700834, at *3–4.
5
      See also Wilson, 2009 WL 4756562, at *2 (holding delay of thirty to thirty-five
      minutes waiting for state police to conduct DWI investigation, during which time
      some investigation by local officer occurred, did not violate Fourth Amendment);
      Dickson, 2006 WL 3523789, at *1, 3–4 (holding that twenty-minute delay while
      waiting for DWI officer did not violate Fourth Amendment).
6
      See also Wilson, 2009 WL 4756562, at *2; Dickson, 2006 WL 3523789, at *3–4.

                                         12
Officer Silman’s investigation and arrest of Bullock took thirty-five minutes, but it

is not silent as to what Silman did during his investigation. The record includes

Silman’s arrest report, which demonstrates that during his thirty-five minute

investigation, Silman questioned Bullock about whether he had consumed alcohol,

what kind of alcohol he had consumed, what brand of beer, how many alcoholic

drinks he had consumed, how many ounces the drink was, the establishment at

which he had consumed alcohol, when he had last consumed food, what he ate at

that time, where he ate, what his medical condition was, whether he had ever had a

concussion, whether he had any permanent injuries, whether he was taking any

medication at the time, where he had been immediately before the traffic stop, and

where he was headed at the time of the stop. It shows that during this time Officer

Silman observed that Bullock had a “strong” scent of alcohol on his breath, slurred

speech, red and glossy eyes, an unsteady gate, and swaying balance.

      The report further shows that Officer Silman conducted an HGN field

sobriety test on Bullock two times and that Bullock “wouldn’t follow with eyes”

the first time but completed the test the second time. During these tests, Silman

observed all six signs of intoxication. Silman also performed the “one leg stand”

field sobriety test on Bullock twice. During these test Bullock swayed, used his

arms, and dropped his foot seven times—three times during the first test and four

times during the second test. Finally, Silman administered the “walk and turn”

                                         13
field sobriety test to Bullock twice. During these tests, Bullock started early both

times, was unable to keep his balance both times, stepped off the line twice during

the first test and once during the second test, used his arms for balance during both

tests, missed the heel-to-toe connection three times during the first test, turned

incorrectly during both tests, and took twelve incorrect steps during the first test

and sixteen incorrect steps during the second test. According to Silman’s report,

Bullock “started urinating on himself” at the completion of the standardized tests,

after which Silman arrested him and transported him to “central intox.”

      We conclude that thirty-five minutes was not an unreasonable amount of

time to spend on questioning Bullock and administrating six field sobriety tests, as

described in Officer Silman’s report. See Balentine v. State, 71 S.W.3d 763, 771

(Tex. Crim. App. 2002) (holding investigative detention of thirty to sixty minutes

reasonable for questioning); Josey v. State, 981 S.W.2d 831, 845 (Tex. App.—

Houston [14th Dist.] 1998, pet. ref’d) (permitting ninety-minute detention because

officers did not continue to hold appellant after all legitimate components of

investigative detention had been completed).7

      We overrule Bullock’s sole issue.


7
      See also Lenzy v. State, No. 01-00-00904-CR, 2001 WL 1136713 (Tex. App.—
      Houston [1st Dist.] Sept. 27, 2001, no pet.) (not designated for publication)
      (holding that twenty-seven-minute detention for DWI investigation after traffic
      stop was not unreasonable).

                                          14
                                    Conclusion

      We hold that Bullock’s Fourth Amendment rights were not violated by an

unreasonable delay in his detention by the police. We therefore affirm the trial

court’s judgment.




                                             Harvey Brown
                                             Justice

Panel consists of Justices Keyes, Massengale and Brown.

Publish. TEX. R. APP. P. 47.2(b).




                                        15